[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]DECISION
Before the Court is an appeal by Elizabeth Ann Paroli (plaintiff), who seeks reversal of a May 22, 1991 decision of the City of Cranston Zoning Board of Review (the Board) on the application of Arnold Kilberg (Kilberg) for a deviation. Jurisdiction in this Superior Court is pursuant to R.I.G.L.
1956 (1988 Reenactment) § 45-24-20.
As the facts and the issues in the instant case are identical to the facts and the issues in civil action P.C. 91-4123, the decision attached hereto shall apply to the instant appeal and is dispositive thereof.